       Case 6:20-cv-00804-ADA Document 47-7 Filed 02/23/21 Page 1 of 3




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                    EXHIBIT	  6	  
2/12/2021                Case 6:20-cv-00804-ADA Document     47-7
                                                   Discover our         Filed
                                                                data center       02/23/21 Page 2 of 3
                                                                            locations



                                  Data Centers




                    Discover our data center locations
                    We own and operate data centers around the world to keep our products running 24
                    hours a day, 7 days a week.




                              Berkeley County, South Carolina


                              Council Bluffs, Iowa


                              The Dalles, Oregon


                              Douglas County, Georgia


                              Henderson, Nevada


                              Jackson County, Alabama


                              Lenoir, North Carolina


                              Loudoun County, Virginia


                              Mayes County, Oklahoma


                              Midlothian, Texas


                              Montgomery County, Tennessee


                              New Albany, Ohio


https://www.google.com/about/datacenters/locations/                                                      1/2
2/12/2021                Case 6:20-cv-00804-ADA Document     47-7
                                                   Discover our         Filed
                                                                data center       02/23/21 Page 3 of 3
                                                                            locations
                              Papillion, Nebraska
                                  Data Centers
                              Quilicura, Chile


                              Dublin, Ireland


                              Eemshaven, Netherlands


                              Fredericia, Denmark


                              Hamina, Finland


                              St. Ghislain, Belgium


                              Changhua County, Taiwan


                              Singapore




    Privacy          Terms           About Google     Press Corner   Careers   Sustainability   Google Cloud


            Help         English




https://www.google.com/about/datacenters/locations/                                                            2/2
